          Case 5:20-cv-00981-C Document 16 Filed 04/12/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

HERMAN TRACY CLARK,                          )
                                             )
                            Plaintiff,       )
                                             )
              vs.                            )          No. CIV-20-981-C
                                             )
OKLAHOMA PARDON                              )
AND PAROLE BOARD,                            )
                                             )
                            Defendant.       )

   SUPPLEMENTAL ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff has filed an Objection to the Report and Recommendation (“R&R”) entered

in this case. Plaintiff’s Response was not received by the Court until March 26, 2021. This

is significant, as the deadline for filing any Objection to the R&R was March 10, 2021.

However, the Certificate of Mailing within Plaintiff’s Objection states he placed it in the

prison’s legal mail system on March 4, 2021. The Court finds the Plaintiff is entitled to

application of the “mailbox rule” and his Objection will be considered timely filed. See

Price v. Philpot, 420 F.3d 1158, 1165 (10th Cir. 2005). Accordingly, the Court’s March

24, 2021, Order adopting the R&R (Dkt. No. 13) and March 24, 2021, Judgment of

Dismissal (Dkt. No. 14) are STRICKEN.

       The Court has reviewed the matter de novo and considered the arguments raised in

Plaintiff’s Objection. Based on that review, the Court finds no error in Judge Green’s

Order. As Judge Green noted, the Supreme Court has held there is no constitutionally-

protected interest in a conditional release prior to completion of sentence. See Greenholtz

v. Inmates of Neb. Penal and Corr. Complex, 442 U.S. 1, 7 (1979).
          Case 5:20-cv-00981-C Document 16 Filed 04/12/21 Page 2 of 2




      Accordingly, the Court adopts in its entirety, the Report and Recommendation of

the Magistrate Judge (Dkt. No. 10). For the reasons set forth in that R&R and this Order,

judgment will be entered in favor of Defendant and against Plaintiff. This matter is

DISMISSED. A separate judgment will issue.

      IT IS SO ORDERED this 12th day of April, 2021.




                                           2
